■Wily, J.
Plaintiff appeals from the judgment dissolving the injunction sued out by him to restrain the executory process obtained by the Citizens’ Bank on his mortgage note.
The ground for injunction was that said note was barred by the prescription of five years. At the trial, defendants proved by two disinterested witnesses and other corroborative evidence that prescription had been interrupted.
The judge did not err in admitting parol evidence to prove that proscription had been interrupted, and the bill of exceptions was not well taken. After proscription has acquired, that is, after a noto has become *450barred by prescription of five years, parol evidence of a promise to pay it will not be admitted, because of the requirement of the act of 1858.. The promise to pay before the bar of proscription had obtained interrupted tho current of prescription, and this promise can be proved by parol evidence.
Judgment affirmed.